department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_504 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any ‘in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number s about this letter please contact the person whose name and if you have any question telephone number are shown in the heading of this lett federal_income_tax status and responsibilities please contact irs customer se or the irs customer service number for businesses irs customer service number for people with hearing impairments is rvice at er if you have any questions about your -4933 the sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number internal_revenue_service washington d c department of the treasury tax_exempt_and_government_entities_division date date legend b c d f g h j contact person identification_number contact number fax number employer_identification_number uil numbers dear issues does the presence of inurement and private benefit preclude you from qualification under sec_501 yes for the reasons described below we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you were previously granted exemption you were incorporated in the state of bon c under sec_501 of the code more than years ago your exempt status was letter cg catalog number 47630w facts revoked due to non-filing of form_990 for three consecutive tax years you have requested reinstatement by submitting form_1023 application_for recognition of exemption on d you were formed to provide classroom and experiential summertime educational opportunities to adolescents through the study of the scientific historical and cultural features of specific regions of the world and the undertaking of challenging active small_group trips that place an emphasis on personal responsibility group cooperation and consideration for others you subsequently amended your articles of organization to indicate that you will not engage in any activity or exercise any power which would deprive you of exemption under sec_501 of the internal_revenue_code you are governed by your board_of directors you identified f g and h as your directors f is the president and sole shareholder of j a for profit company that was incorporated years after you were formed g is f’s wife both g and h are employees of j is the only service provider for your programs at this time there are no written j contract agreements with j as the program evolves you will seek similarly qualified_service providers you award scholarships to qualified applicants to participate in programs which include outdoor service learning and leadership programs for young adults up to age the current programs include summer camps in the us and trips to several foreign countries per your application you expected to award more than dollar_figure in scholarships in donations from businesses and individuals will be accepted on your future website as well as on the website of j j serves as the third party to administer all of the program activities for the scholarship fees for the programs are determined by the staff of j fees are set ata recipients level to allow j to maintain profitability and to continue as a going concern students unable to pay the required fee to j may qualify for financial aid through your scholarship program financial aid awards cover to of the j program fee j solicits scholarship applications via its website the selection process is based on financial need the only condition is that the awardee participates in the program identified in the application the qualified applicant information is provided to j's current admissions team j’s team selects scholarship recipients when asked to provide itineraries for your programs you listed only one program j’s charge to participate in that program was more than dollar_figure per person because jis currently your only provider there are no written contract agreements with your providers letter cg catalog number 47630w in all the years from to e e only one scholarship covering less than of the admission cost was offered the recipient of the scholarship applied to and was selected by an outside foundation e you received no income or contributions other than the scholarship paid_by the e outside foundation toward the recipient's cost no financial information was available for any other applicants because only one scholarship was offered law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual income_tax regulations regulations sec_1_501_a_-1 define a private_shareholder_or_individual as a person having personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regulation sec_1_501_c_3_-1 also relates to operations of an organization by stating that an organization is not organized or operated exclusively for one or more of the purposes specified unless it serves a public rather than a private interest thus to meet the requirement it is necessary for an organization to establish it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an letter cg catalog number 47630w underlying commercial motive that distinguished its educational program from that carried out by a university in 71_tc_1067 several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the question for the court was not whether the payments made to the for-profits were excessive but whether they benefited substantially from the operation of the applicant the tax_court concluded that the for- profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 in church by mail inc v commissioner t c memo affd 765_f2d_1387 cir the court affirmed a tax_court decision church by mail sent out sermons in numerous mailings this required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization’s business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for- profit organization are reasonable or excessive but instead whether the entire - enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church moreover the ministers’ dual control of both the church and the for-profit company enables them to profit from the affiliation of the two entities through increased compensation in housing pioneers inc v commissioner f 3d the court affirmed the judgement of the trial_court that the organization was not entitled to tax-exempt status as a corporation operated exclusively for charitable purposes within the meaning of sec_501 of the code the court found that the organization's substantial purpose of helping a for-profit business take advantage of its tax-exempt status was a non-exempt purpose even if it had the effect of making housing more affordable in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related non-profit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes letter cg catalog number 47630w application of law you do not meet the operational_test under sec_501 of the code because you have not established that you are not operated for the benefit of private interests on the contrary all members of your governing body profit from your existence the facts you provided show e e e e all your current board members receive compensation from j jis currently your exclusive service provider you pay rates that insure j profits from providing those services and only applicants for j programs are eligible for your scholarships like est of hawaii a for-profit organization exerts significant control_over you and can benefit substantially from your operations you are similar to church by mail inc because you are controlled by the same persons who control the for-profit company which conducts your programs your directors maintain dual control_over both you and j this enables them to profit from the affiliation of the two entities through increased compensation like housing pioneers inc you are not entitled to tax-exempt status because you are helping a for-profit business take advantage of your tax-exempt status this is a non- exempt_purpose even if it has the effect of making your programs more affordable just as in international postgraduate medical foundation when j a for-profit organization benefits substantially from the manner in which your activities are carried on you are not operated exclusively for exempt purposes within the meaning of sec_501 even if you further other exempt purposes you are like better business bureau of washington d c inc because you have an underlying commercial motive this substantial nonexempt purpose has destroyed your claim for exemption you were organized as a conduit by which j could reach underprivileged children to provide them with the opportunity to participate in the programs offered by j this can only be accomplished by the provision of scholarships through your close connection with j applicant’s position letter cg catalog number 47630w you differ from a for-profit organization because the applicants will not be expected to pay full price for the programs conducted by j and the fees are set by j ata level above cost sufficient for j to maintain an acceptable level of profitability the fees charged by j are not based on an individual's ability to pay is currently the sole provider of these programs numerous organizations other while j than j will provide similar programs in the future any board member offering their business services to this organization that would create a conflict of interest would be excused from the meeting to discuss the proposal service’s response to applicant’s position your close connection to j results in additional income to j through the funds you secure and pass through to j your reduced fee structure continues to ensure j profits there is no evidence that you have ever directly funded any scholarships for underprivileged children only one scholarship has been provided in your entire history you had no role in the selection process instead a donor offered the scholarship selected the recipient and paid the funds to you you claim to focus on underprivileged children but your only scholar was required to raise of j’s more than dollar_figure fee history of having directly awarded any scholarships and as shown above you cannot provide a you do not maintain an arm’s length relationship with j instead j controls every aspect of your operations and you serve as conduit to your founder's for-profit company e e e e e e j’s founders officers and directors serve as your governing body j solicits the scholarship applications via its website j’s admission team identifies qualified applicants and selects scholarship recipients the recipient must participate in the program identified in the application jis the only current provider of your programs and your conflict of interest policy cannot be enforced with respect to j because all members of your board are insiders who profit from your relationship with j conclusion based on the facts we have concluded that you have not shown that you have or will meet the operational_test under sec_501 of the code accordingly you do not letter cg catalog number 47630w qualify for exemption as an organization described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status types of information that should be included in your protest can be found on page of the statement of facts must be publication under the heading filing a protest declared true under penalties of perjury this may be done by adding to the protest the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization’s representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure letter cg catalog number 47630w to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely director exempt_organizations letter cg catalog number 47630w
